Matter of Regney (2022 NY Slip Op 06533)





Matter of Regney


2022 NY Slip Op 06533


Decided on November 17, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:November 17, 2022

PM-191-22
[*1]In the Matter of Gabrielle Anne Regney, an Attorney. (Attorney Registration No. 5793948.)

Calendar Date:November 14, 2022

Before:Egan Jr., J.P., Clark, Pritzker, Ceresia and McShan, JJ.

Gabrielle Anne Regney, Swanzey, New Hampshire, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Gabrielle Anne Regney was admitted to practice by this Court in 2020 and lists a business address in Keene, New Hampshire with the Office of Court Administration. Regney now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Regney's application.
Upon reading Regney's affidavit sworn to September 14, 2022 and filed September 16, 2022, and upon reading the November 4, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Regney is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Egan Jr., J.P., Clark, Pritzker, Ceresia and McShan, JJ., concur.
ORDERED that Gabrielle Anne Regney's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Gabrielle Anne Regney's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Gabrielle Anne Regney is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Regney is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Gabrielle Anne Regney shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.